              Case 1:19-cv-01994-DLB Document 16 Filed 06/04/20 Page 1 of 5



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND
         CHAMBERS OF                                                             101 WEST LOMBARD STREET
     DEBORAH L. BOARDMAN                                                        BALTIMORE, MARYLAND 21201
UNITED STATES MAGISTRATE JUDGE                                                          (410) 962-7810
                                                                                      Fax: (410) 962-2577
                                                                               MDD_DLBChambers@mdd.uscourts.gov




                                                     June 4, 2020

    LETTER TO COUNSEL

           RE:      Taishika C. v. Saul
                    Civil No. DLB-19-1994

    Dear Counsel:

            On July 8, 2019, Plaintiff Taishika C. petitioned this Court to review the Social Security
    Administration’s (“SSA’s”) final decision to deny his claim for Supplemental Security Income.
    ECF No. 1. I have considered the parties’ cross-motions for summary judgment, and Plaintiff’s
    response. ECF No. 13 (“Pl.’s Mot.”), ECF No. 14 (“Def.’s Mot.”), ECF No. 15 (“Pl.’s Resp.”). I
    find that no hearing is necessary. See Loc. R. 105.6 (D. Md. 2018). This Court must uphold the
    decision of the SSA if it is supported by substantial evidence and if the SSA employed proper legal
    standards. See 42 U.S.C. §§ 405(g), 1383(c)(3); Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996).
    Under that standard, I will deny both motions, reverse the Commissioner’s decision in part, and
    remand the case to the Commissioner for further consideration. This letter explains my rationale.

            Plaintiff filed her claim for benefits on June 14, 2016, alleging a disability onset date of
    April 15, 2016. Administrative Transcript (“Tr.”) 187. Her claim was denied initially. Tr. 59-63.
    A hearing was held on August 29, 2018, before an Administrative Law Judge (“ALJ”). Tr. 26-46.
    Following the hearing, the ALJ determined that Plaintiff was not disabled within the meaning of
    the Social Security Act during the relevant time frame. Tr. 12-21. The Appeals Council denied
    Plaintiff’s request for review, Tr. 1-6, so the ALJ’s decision constitutes the final, reviewable
    decision of the SSA.

           The ALJ found that Plaintiff suffered from the severe impairments of “major depressive
    disorder and post-traumatic stress disorder (PTSD).” Tr. 14. Despite these impairments, the ALJ
    determined that Plaintiff retained the residual functional capacity (“RFC”) to:

           perform a full range of work at all exertional levels but with the following
           nonexertional limitations: she can perform simple, unskilled tasks with no fast pace
           or strict production requirements and occasional changes in the work setting. She
           can have occasional interaction with coworkers with no teamwork or tandem tasks
           and can have occasional interaction with the public.
          Case 1:19-cv-01994-DLB Document 16 Filed 06/04/20 Page 2 of 5
Taishika C. v. Saul
Civil No. 19-1994-DLB
June 4, 2020
Page 2

Tr. 16. After considering the testimony of a vocational expert (“VE”), the ALJ determined that
Plaintiff could not perform her past relevant work as a medical receptionist or clerk-typist, but that
she could perform other jobs existing in significant numbers in the national economy. Tr. 19-20.
Therefore, the ALJ concluded that Plaintiff was not disabled. Tr. 20.

        Plaintiff raises two arguments on appeal: (1) that the ALJ’s decision ran afoul of the Fourth
Circuit’s decision in Mascio v. Colvin, 780 F.3d 632 (4th Cir. 2015), by not adequately accounting
for Plaintiff’s moderate limitations in concentration, persistence, and pace; and (2) that the ALJ’s
RFC assessment and hypothetical to the VE were inadequate under Thomas v. Berryhill, 916 F.3d
(4th Cir. 2019). I agree that the ALJ’s RFC and hypothetical were inadequate under Fourth Circuit
precedent. In remanding for further explanation, I express no opinion as to whether the ALJ’s
ultimate conclusion that Plaintiff is not entitled to benefits is correct.

       The ALJ’s RFC assessment did not run afoul of Mascio v. Colvin.

         In Mascio, the Fourth Circuit determined that remand was appropriate for three distinct
reasons, including, as pertinent to this case, the inadequacy of the ALJ’s evaluation of “moderate
difficulties” in concentration, persistence, or pace. Id. at 638. That functional area “refers to the
abilit[y] to focus attention on work activities and stay on task at a sustained rate.” 20 C.F.R. Pt.
404, Subpt. P, App’x 1 § 12.00(E)(3) (2018). The Social Security regulations define a “moderate
limitation” as the “fair” ability to function “independently, appropriately, effectively, and on a
sustained basis.” Id. § 12.00(F)(2). In comparison, a “mild limitation” reflects a slightly limited
functional ability, and a “marked limitation” reflects a seriously limited functional ability. Id.

         The Fourth Circuit remanded Mascio because the hypothetical the ALJ posed to the VE—
and the corresponding RFC assessment—did not include any mental limitations other than
unskilled work, despite the fact that, at step three of the sequential evaluation, the ALJ determined
that the claimant had moderate difficulties in maintaining concentration, persistence, or pace. 780
F.3d at 637-38. The Fourth Circuit specifically held that it “agree[s] with other circuits that an
ALJ does not account for a claimant’s limitations in concentration, persistence, and pace by
restricting the hypothetical question to simple, routine tasks or unskilled work.” Id. at 638 (quoting
Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)) (internal quotation marks
omitted). In so holding, the Fourth Circuit emphasized the distinction between the ability to
perform simple tasks and the ability to stay on task, stating that “[o]nly the latter limitation would
account for a claimant’s limitation in concentration, persistence, or pace.” Id. Although the Fourth
Circuit noted that the ALJ’s error might have been cured by an explanation as to why the claimant’s
moderate difficulties in concentration, persistence, or pace did not translate into a limitation in the
claimant’s RFC, it held that absent such an explanation, remand was necessary. Id. The Court
recently reiterated that Mascio “did not impose a categorical rule that requires an ALJ to always
include moderate limitations in concentration, persistence, or pace as a specific limit ation in the
RFC.” Shinaberry v. Saul, 952 F.3d 113, 121 (4th Cir. 2020) (finding that the ALJ adequately
explained the RFC’s mental limitations where the RFC did not include a specific limitation
addressing the plaintiff’s moderate limitation in concentration, persistence, or pace).
          Case 1:19-cv-01994-DLB Document 16 Filed 06/04/20 Page 3 of 5
Taishika C. v. Saul
Civil No. 19-1994-DLB
June 4, 2020
Page 3

        Here, the ALJ’s analysis of Plaintiff’s ability to maintain concentration, persistence, or
pace stated:

       With regard to concentrating, persisting, or maintaining pace, the claimant has a
       moderate limitation. Counsel contends the claimant has marked limitation in this
       area of functioning citing the findings of poor concentration, judgment, and insight.
       I have considered these records when finding no greater than moderate limitation
       in this area of functioning. However, I note that the claimant's concentration has
       been recorded as intact or good in other treatment records. In August 2016, she
       was able to count, calculate, and complete serial threes without error. She enjoys
       reading and prepares complete meals with several courses, which demonstrates
       some concentration, persistence, and ability to maintain pace. She was observed
       during a field office interview to have no difficulty with concentrating.

Tr. 15 (internal citations removed). The ALJ then explained that Plaintiff could “perform simple,
unskilled tasks with no fast pace or strict production requirements and occasional changes in the
work setting to accommodate decreases in concentration, persisting, maintaining pace, and
adapting as a result of mental symptomatology.” Tr. 17-18. In the RFC assessment, the ALJ gave
great weight to the opinions of consultative examiner, Charles Kennedy, Ph.D. and State agency
consultant, Dante Mancini, Ph.D. Tr. 18. Both of their opinions support the ALJ’s determination
that Plaintiff could perform simple, unskilled tasks. See, e.g., Tr. 55 (Dr. Mancini’s report, opining
“claimant is able to carry out very short and simple instructions”); Tr. 336 (Dr. Kennedy noting a
marked limitation in Plaintiff’s ability to understand, remember, and carry out complex
instructions, and a mild limitation in her ability to do with same with simple instructions).
Regarding Plaintiff’s ability to sustain an eight-hour workday, Dr. Mancini opined Plaintiff was
moderately limited in her “ability to maintain attention and concentration for extended periods”
but “would not require special supervision in order to sustain a work routine.” Tr. 54-55. Dr.
Kennedy’s opinion did not address Plaintiff’s ability to maintain pace throughout an eight-hour
workday. See Tr. 331-38.

        Plaintiff may be correct that the RFC limitations “addressed the complexity of work
Plaintiff could perform, which is distinct from Plaintiff’s ability to sustain work at a competitive
pace over an eight-hour workday.” Pl.’s Mot. 11. However, the ALJ supported his finding that
Plaintiff’s difficulties with concentrating, persisting, and maintaining pace would not preclude
simple and routine work by citing to Dr. Mancini’s opinion that Plaintiff could “sustain a work
routine.” Tr. 18. Substantial evidence is “such relevant evidence as a reasonable mind might
accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 390, 401 (1971).
That exists here. Therefore, the ALJ did not run afoul of Mascio.

       The ALJ’s RFC assessment and hypothetical were inadequate.

       Plaintiff also argues that the ALJ erred by including a limitation to “no fast pace or strict
production requirements” in the RFC and hypothetical without further explanation. Pl.’s Mot. 14-
20. In Thomas, the Fourth Circuit explained that the ALJ’s failure to define “production rate or
          Case 1:19-cv-01994-DLB Document 16 Filed 06/04/20 Page 4 of 5
Taishika C. v. Saul
Civil No. 19-1994-DLB
June 4, 2020
Page 4

demand pace” frustrated appellate review. 916 F.3d at 312; see also Perry, 765 F. App’x at 872
(remanding for ALJ’s failure to define “non-production oriented work setting”). Here, the ALJ’s
hypothetical to the VE – and accompanying RFC – included a limitation to “no fast pace or strict
production requirements,” Tr. 15, 52, without further definition or explanation. These terms are
similar to the terms “production rate” and “demand pace” that the Fourth Circuit found frustrated
appellate review in Thomas. Therefore, remand is warranted to allow the ALJ to explain what
“production pace work” means in the context of Plaintiff’s claim. Without an explanation or
definition of that term, I cannot conduct a substantial evidence review.

        The Commissioner attempts to distinguish this case from Thomas by framing Plaintiff’s
argument as “whether the VE understood the restrictions as presented by the ALJ at the
administrative hearing,” and not “whether the inclusion of the restrictions in the RFC
determinations was supported by substantial evidence.” Def.’s Mot. 7-8. The Commissioner
contends that the Thomas court was concerned with the latter. Id. Plaintiff framed her argument
as a flaw in both the hypothetical presented to the VE and the RFC assessment. In any event, it is
a distinction without a difference because the ALJ used the same term in the hypothetical and in
the RFC discussion. See Ursula G., Civil No. SAG-18-1841, 2019 WL 2233978, at *2 (May 23,
2019) (“Plaintiff presents the argument as a flaw in the hypothetical presented to the VE instead
of a flaw in the RFC assessment, although the deficient RFC assessment would also infect the
hypothetical based on that assessment.”). Moreover, even if “the VE’s testimony does not evince
any confusion about the terms of the hypothetical, the Court has an independent duty to determine
if the ALJ supported her findings with substantial evidence.” Geneva W. v. Comm’r, Soc. Sec.
Admin, Civil No. SAG-18-1812, WL 3254533, at *3 (D. Md. July 19, 2019) (citing 42 U.S.C. §
405(g)). In light of Thomas, this Court cannot determine whether the ALJ’s findings were
supported by substantial evidence without an explanation of the term “no fast pace or strict
production requirements.” See id.

       The Commissioner further argues that the ALJ’s limitations were not ambiguous and the
Fourth Circuit has affirmed cases with similar limitations. Def.’s Mot. 8-9 (citing Sizemore v.
Berryhill, 878 F.3d 72, 79 (4th Cir. 2017); Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017)
(unpublished); Martinez v. Saul, 2019 WL 4130955 (4th Cir. Aug. 30, 2019)). The three cases on
which the Commissioner relies are distinguishable from this case.

        In Sizemore, the Fourth Circuit affirmed an ALJ’s denial of benefits in which the ALJ
included an RFC limitation to “work only in [a] low stress [setting] defined as non-production jobs
[without any] fast-paced work [and] with no public contact.” 878 F.3d at 79 (alterations in
original). The Fourth Circuit later explained that the additional “descriptors” in Sizemore “helped
to explain the restriction intended by the ALJ, and allowed us to evaluate whether that restriction
adequately accounted for the claimant’s limitations.” Perry v. Berryhill, 765 Fed. App’x 869, 872
n.1 (4th Cir. Mar. 8, 2019) (unpublished) (remanding for ALJ’s failure to define “non-production
oriented work setting”). Here, the RFC did not contain the “descriptors” present in Sizemore.
Rather, the RFC limitation to “simple, unskilled tasks with no fast pace or strict production
requirements,” Tr. 16, is directly analogous to the RFC limitation in Thomas where the claimant
          Case 1:19-cv-01994-DLB Document 16 Filed 06/04/20 Page 5 of 5
Taishika C. v. Saul
Civil No. 19-1994-DLB
June 4, 2020
Page 5

was limited to the ability to “follow short, simple instructions and perform routine tasks, but no
work requiring a production rate or demand pace,” 916 F.3d at 310.

         The unpublished opinion in Michaels v. Berryhill, 697 F. App’x 223 (4th Cir. 2017), also
is distinguishable. Michaels was a one-paragraph decision affirming the district court’s judgment
and did not contain any discussion of the phrase “nonproduction pace rates.” Lastly, the ALJ in
Martinez v. Saul, 2019 WL 4130955 (4th Cir. Aug. 30, 2019) included a parenthetical explanation
for the RFC limitation: “not at a production-rate pace (such as an assembly line).” No. 3:17-cv-
1862018, WL 709971, at *2 (W.D.N.C. Feb. 5, 2018). The ALJ here did not provide such an
explanation.

         Finally, the Commissioner argues that if the ALJ committed error, the error was harmless
and Plaintiff has not identified any resulting prejudice. Def.’s Mot. 9-10. I disagree. Pursuant to
the Fourth Circuit’s decision in Thomas, 916 F.3d at 312, this Court cannot determine whether the
ALJ’s findings were supported by substantial evidence without an explanation of the terms “fast
pace or strict production requirements.” If the relevant RFC terms are “not common enough for
[the court] to know what they mean without elaboration,” id., the Court is unable to decide whether
the error in failing to explain the terms was harmless. The Court cannot decisively say that, had
the ALJ defined or explained the terms “fast pace or strict production requirements,” the VE would
have identified the same, or any, positions that the hypothetical person could perform. See
Patterson v. Comm’r, Soc. Sec. Admin., 846 F.3d 656, 658 (4th Cir. 2017) (“Where an insufficient
record precludes a determination that substantial evidence supported the ALJ’s denial of benefits,
this court may not affirm for harmless error.”) (citing Meyer v. Astrue, 662 F.3d 700, 707 (4th Cir.
2011); Shinseki v. Sanders, 556 U.S. 396, 407 (2009)). Therefore, remand is warranted to allow
the ALJ to explain the RFC assessment and clarify the hypothetical to the VE. Without a
clarification or explanation, the Court is unable to conduct a substantial evidence review.

       For these reasons, Plaintiff’s Motion for Summary Judgment, ECF No. 13 is DENIED, and
Defendant’s Motion for Summary Judgment, ECF No. 14, is DENIED. Pursuant to sentence four
of 42 U.S.C. § 405(g), the SSA’s judgment is REVERSED IN PART due to inadequate analysis.
The case is REMANDED for further proceedings in accordance with this opinion.

        Despite the informal nature of this letter, it should be flagged as an opinion. A separate
order follows.

                                                 Sincerely yours,

                                                             /s/

                                                 Deborah L. Boardman
                                                 United States Magistrate Judge
